ON MOTION FOR REHEARING
It is suggested that we have erroneously assumed that birth certificates are matters of public record in this state. Attention is directed to 1929, Comp. § 110-316, which limits the right of the public to inspect such records.
The point bears only on the weight to be given the act of the deceased in authorizing insertion of his name in the birth certificates. As that is a matter to be determined on another trial, and as we do not desire to influence the court in reaching his own conclusions, it is thought proper to withdraw so much of the last paragraph of the opinion as might be thought to indicate views as to the probative value of any particular evidence.
We adhere, however, to the conclusions that the evidence of general and notorious recognition was not demurrable.
The motion for rehearing is accordingly denied.
BICKLEY, C.J., and HUDSPETH, J., concur.
PARKER and SADLER, JJ., did not participate. *Page 387